Citation Nr: 0302338	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability due to 
a positive tuberculin tine test.

2.  Entitlement to service connection for a disability due to 
a heart murmur. 

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a disability due to 
hypercholesterolemia.

5.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to January 
1973.  He also served from January 1973 to January 1977 but 
his discharge for this time period was held to be issued 
under dishonorable conditions due to conviction of a felony.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 RO decision.       

In March 2001, this matter was remanded to the Board for 
additional development.  
 

FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not 
currently have a disability due to a positive tuberculin tine 
test.  

2.  The medical evidence shows that the veteran does not 
currently have a disability due to a heart murmur.   

3.  The veteran's hypertension is not related to service and 
was first manifest several years after service.

4.  The medical evidence shows that the veteran does not 
currently have a disability due to the hypercholesterolemia.  

5.  The veteran's low back disability is not related to 
service and was first manifest several years after service.  


CONCLUSIONS OF LAW

1.  A disability due to a positive tuberculin tine test was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2002).

2.  A disability due to a heart murmur was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2002).

3.  Hypertension was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).

4.  A disability due to hypercholesteremia was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2002).

5.  A low back disability was not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1110, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

Complete copies of the veteran's service medical records are 
not associated with the claims folder.  The only service 
medical record associated with the claims file is the 
veteran's separation examination dated in July 1976.  The 
Board finds that further efforts on the part of the RO to 
obtain additional service medical records would be futile.  

Review of the record reveals that the RO made several 
attempts to obtain the veteran's service medical records.  In 
a February 1995 letter, the RO informed the veteran that they 
have made several attempts to locate his service medical 
records and all attempts have failed and such records were 
currently unavailable.  In June 1995, the RO contacted the 
National Personnel Records Center (NPRC) and requested copies 
of the veteran's service medical records.  In a September 
1995 letter, the RO asked the Commander of the Air Force at 
Randolph Air Force Base, Texas, to provide the veteran's 
service medical records.  In a January 1996 letter, the Air 
Force stated that the veteran was not member and he had not 
been assigned to the headquarters and that they could not 
assist the RO.  

In May 1996, the RO again informed the veteran that all of 
their attempts to secure his service medical records were 
unsuccessful and that the veteran should be assured that they 
would exhaust all efforts to obtain the service medical 
records before they make their decision.  The RO also asked 
the veteran to submit any available service medical records.  
In a July 1996 statement, the veteran indicated that he did 
not have any of his service medical records.  In a September 
1996 administrative decision, the RO determined that the 
veteran's service medical records were unavailable.  The RO 
indicated that all requests and telephone contacts were sent 
to the appropriate locations without success and further 
efforts to obtain the needed records would be futile.  In a 
September 1996 letter, the RO informed the veteran of the 
administrative decision and informed the veteran of the 
service records departments that were contacted.  

In an October 1997 letter, the NPRC informed the veteran that 
after an extensive search, the NPRC was unable to locate the 
veteran's service medical records.  The NPRC indicated that 
the veteran's file location had been flagged and this meant 
that they have alerted their search and file section 
personnel to urgently locate the record.  The NPRC stated 
that every avenue known for missing records had been tried 
with negative results.  

In a May 2001 letter, the RO informed the veteran that he had 
the right to submit alternative forms of evidence to support 
his claim, such as statements from service medical personnel; 
buddy statements; line of duty reports; copies of employment 
physical examinations; medical evidence from hospitals, 
clinics or private hospitals by which or by whom the veteran 
may have been treated soon after service discharge; or copies 
of insurance examinations.  

In March 2002, the RO again contacted the NPRC and requested 
copies of the veteran's service medical records.  In March 
2002, the RO also contacted the Air Force Board Correction of 
Military Records at Andrews Air Force Base, Maryland and 
requested the Air Force to provide copies of the veteran's 
service medical records in their possession.  In a June 2002 
letter, the Department of Air Force informed the RO that they 
were not the custodian of the veteran's medical records and 
such records were returned when his case was finalized in 
1979.  The Air Force informed the RO to contact the NPRC and 
the Air Force forwarded the RO's letter to the NPRC.  In a 
June 2002 response, the NPRC again indicated that they have 
conducted an extensive and thorough search of the records and 
they were unable to locate the veteran's service medical 
records.  The NPRC concluded that the veteran's service 
medical records do not exist or that the NPRC does not have 
the records and that further efforts to locate the records at 
the NPRC were futile.  In a September 2002 Supplemental 
Statement of the Case, the veteran was notified that complete 
copies of his service medical records could not be located 
and only a July 1976 separation examination report was 
located.      

The Board finds that any further efforts on the part of the 
RO to obtain the veteran's service medical records would be 
futile.  The record shows that the RO has been searching for 
the veteran's service medical records from 1995 to 2002.  The 
RO made several requests for such records from the NPRC and 
they received a negative response.  The RO even contacted the 
Air Force, but no records were located.

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal 
Circuit held that a single request for pertinent service 
medical records specifically requested by a claimant and not 
obtained by the RO does not fulfill the duty to assist.  In 
reaching this conclusion, the Federal Circuit stated that VA 
has substantively defined its obligation to obtain service 
medical records such that the RO is required to make a 
supplemental request in situations where records are not 
obtained after one request. 

The Board finds that the RO complied with the requirements of 
Hayre by making supplemental requests for the service medical 
records.  The Board also finds that the RO complied with the 
provisions of the Veterans Claims Assistance Act of 2000 
because the RO made attempts to obtain the service medical 
records until it was determined that additional attempts 
would be futile and the records no longer existed.  The RO 
also notified the veteran that they were unable to obtain 
complete copies of the service medical records.  As noted 
above, the July 1976 separation examination report has been 
obtained and associated with the claims folder.  The Board 
also notes that the veteran has submitted lay evidence to 
establish the occurrence of the claimed inservice disorders 
and injuries.   

The veteran was afforded VA examinations in September 1994 
and July 2002 to determine the nature, extent, and etiology 
of the claimed disabilities.  The veteran identified private 
medical records and those records have been obtained and 
associated with the claims folder.  He and his representative 
have been provided with a Statement of the Case and 
Supplemental Statements of the Case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  In a May 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  This letter gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis or cardiovascular disease became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

III.  Analysis

As discussed above, complete copies of the veteran's service 
medical records are unavailable and are considered lost.  The 
July 1976 separation examination is part of the record.  The 
Court of Appeals for Veterans Claims (Court) has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

A.  Service connection for a disability due to a positive 
tuberculin tine test

The veteran contends that he has a disability due to a 
positive tuberculin tine test.  The veteran contends that in 
the 1960's, he had a positive purified protein derivative of 
tuberculin (PPD) test while he was stationed in the Thailand.  
He stated that he was treated with isoniazid (INH) for one 
year.  The veteran stated that he never had any evidence of 
tuberculosis or any abnormal chest X-rays.  The veteran 
contends that currently he gets short-winded.     

The July 1976 separation examination report indicates that 
the veteran had a tuberculin tine positive test in 1969.  The 
report notes that the veteran completed one year of INH 
therapy and X-ray examination has been negative since.  
Examination of the lungs and chest was normal.   

There is no medical evidence of a current disability due to 
the positive tuberculin tine test in service.  The medical 
evidence of record shows that the veteran does not currently 
have a pulmonary disorder.  A July 2002 VA examination report 
indicates that examination of the upper respiratory system 
was normal.  The examiner noted that chest X-ray examination 
done at the VA medical facility in 1994 was normal and 
subsequent chest X-rays were normal as well.  The examiner 
stated that the veteran had no chest symptoms at that time.  
Examination of the lungs was normal.  The diagnosis was 
positive PPD with no evidence of tuberculosis or chest 
disease at that time.  A July 2002 pulmonary function test 
was within normal limits.  Private medical records from Dr. 
J. do not reflect a diagnosis of a lung disorder.  For 
instance, a September 2001 examination report by Dr. J. 
indicates that the veteran's lungs were clear.  A lung 
disorder was not detected.  Furthermore, a September 1994 VA 
examination report indicates that examination of the 
respiratory system was normal.  

The veteran has not identified or submitted any medical 
evidence of treatment or diagnosis of a disability such as 
tuberculosis due to the positive tuberculin tine test.  

The veteran's own implied assertions that he currently has a 
current disability such as tuberculosis due to the positive 
tuberculin tine test in service are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  Although 
the veteran is competent to testify as to his symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The medical evidence of 
record does not reflect findings or diagnosis of a disability 
such as tuberculosis due to the positive tuberculin tine 
test.       

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  In the veteran's case, the medical 
evidence shows that the veteran does not currently have a 
disability due to the positive tuberculin tine test.        

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" is 
the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  
38 C.F.R. § 4.1 (2002); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Under these criteria, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  

After consideration of all the evidence, the Board finds that 
the veteran does not have a disability such as tuberculosis 
due to the positive tuberculin tine test in service.  The 
preponderance of the evidence is against the claim for 
service connection for a disability due to the positive 
tuberculin tine test, and the claim is denied.  Since the 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
for application with regard to this claim.  VCAA; Gilbert, 
1 Vet. App. 49.

B.  Service connection for a disability due to a heart murmur

The veteran contends that in service, in 1958, he was told 
that he had a heart murmur and that service connection was 
therefore warranted.  

The July 1976 separation examination report indicates that 
examination of the heart was normal.  A heart murmur was not 
detected or noted in the report.   

There is no medical evidence of a current disability due to a 
heart murmur.  A July 2002 VA examination report indicates 
that the examiner noted that the veteran reported that he was 
told that he had a heart murmur and at that time, he had no 
other symptoms and he was able to carry out the remainder of 
his military career with no significant difficulties.  The 
examiner indicated that this suggested that the heart murmur 
was felt to be a benign flow murmur, which was not terribly 
uncommon.  The examiner further noted that the veteran was 
recently re-examined with an echocardiography (ECG) in 2001 
and 2002 for an episode of syncope.  The ECG revealed an 
essentially normal heart with no evidence of heart disease 
and with mild physiologic regurgitation at both mitral and 
tricuspid valves, which was not felt to be abnormal.  The 
veteran was also noted to have a flow murmur secondary to 
aortic sclerosis over the aortic valve probably related to 
his intermittent hypertension.  Examination revealed a soft, 
blowing grade 2/6 systolic murmur which was diamond shaped in 
nature, and which was heard best at the right second 
interspace and at the left apex.  

The VA examiner also indicated that he was asked to comment 
on whether the veteran's heart condition was the result of 
the heart murmur.  The examiner stated that there was no 
evidence of a heart condition at that time and that the 
present heart murmur was an aortic flow murmur.  The examiner 
opined that it was unlikely that this murmur was heard at the 
time the veteran was examined in 1958, and that it was much 
more likely that the veteran had what was called a benign 
flow murmur, which was so common that it was not to be 
mentioned by many physicians and it never caused any 
significant problems.  The examiner indicated that the 
veteran did not have any significant heart disease at that 
time.  

A September 2001 examination record by Dr. J., a private 
doctor, shows that examination did not reveal any heart 
disease and no murmurs were heard.  Furthermore, a September 
1994 VA examination report indicates that examination of the 
heart revealed no murmurs.  The ECG was normal. 

The veteran has not identified or submitted any medical 
evidence of treatment or diagnosis of a disability due to the 
heart murmur.  The veteran's own implied assertions that he 
currently has a disability due to the heart murmur are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Espiritu, supra.  The medical evidence 
of record does not reflect findings or diagnosis of a 
disability due to a heart murmur.      

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131.  In the veteran's case, the medical evidence 
shows that the veteran does not currently have a disability 
due to a heart murmur.  As noted above, the VA examiner who 
performed the July 2002 VA examination specifically stated 
that a benign flow murmur caused no significant problems and 
the veteran did not have significant heart disease.   

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau, supra; Brammer, supra.  
A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich, supra.  As the Court has held, the 
regulatory definition of "disability" is the "...impairment 
of earning capacity resulting from such diseases or injuries 
and their residual conditions..."  38 C.F.R. § 4.1; Hunt, 
supra.  

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
There is no medical evidence that the veteran currently has a 
disability due to the heart murmur.  Moreover, a heart murmur 
is not shown in the service record, and there is no competent 
evidence tending to link the heart murmur, if it was detected 
in service, to any disability shown in the current medical 
records.  There is no medical evidence of record that shows 
that the heart murmur itself causes impairment of earning 
capacity resulting from such diseases or injuries and their 
residual conditions.  See Hunt, 1 Vet. App. at 296.

After consideration of all the evidence, the Board finds that 
the veteran does not have a disability due to a heart murmur.  
The preponderance of the evidence is against the claim for 
service connection for a disability due to a heart murmur, 
and the claim is denied.  Since the preponderance of the 
evidence is against the claim for service connection, the 
benefit of the doubt doctrine is not for application with 
regard to this claim.  VCAA; Gilbert, 1 Vet. App. 49.

C.  Entitlement to service connection for hypertension

The veteran contends that his current hypertension is related 
to his military service.  

The July 1976 separation examination report indicates that 
the veteran's blood pressure reading was 114/70.  Examination 
of the heart and vascular systems were normal.  Hypertension 
was not diagnosed.  

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of hypertension soon after service 
separation.  There is no competent evidence of a 
manifestation of hypertension to a compensable degree within 
one year from service separation.  The medical evidence of 
record shows that hypertension first manifested in the mid 
1990's.  Thus, service connection for hypertension on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 
3.309.

The evidence of record shows that upon VA examination in 
September 1994, the veteran had elevated blood pressure 
readings.  However, hypertension was not diagnosed.  A July 
2002 VA examination report indicates that the veteran had a 
history of intermittent hypertension.  The examiner noted 
that the veteran reported that the hypertension was first 
noted in the late 1980's.  However, upon closer questioning, 
the veteran indicated that it was found intermittently in the 
1990's.  The examiner noted that upon examination in 1994, 
the veteran did not give a history of hypertension; however, 
his blood pressure was somewhat elevated.  The examiner also 
noted that at that time, the veteran had no evidence of heart 
disease.  The examiner noted that the veteran was not treated 
with medication for the hypertension but he was told to watch 
his diet and to exercise.  The veteran was presently 
restricting his salt intake.  The veteran had no complaints 
of chest pain, shortness of breath, or dyspnea on exertion.  
He had no pedal edema.  He had no history of chest pain, 
heart attack, or stroke.  Examination revealed that blood 
pressure was 150/80 (taken three times bilaterally).  The 
diagnosis was hypertension.  The examiner stated that the 
heart murmur was not the cause of the hypertension.  In a 
November 2002 statement, the veteran indicated that he was 
taking medication for hypertension.  

The veteran's own assertions that his hypertension is related 
to service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Espiritu, supra.  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinions as to etiology and 
a medical diagnosis competent.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the veteran's service and his current 
hypertension.  As noted above, the veteran's current 
hypertension was diagnosed in the mid 1990's, almost 20 years 
after service separation.  There is no evidence of 
hypertension in service.    
     
Therefore, for the reasons discussed above, the Board finds 
that service connection for hypertension is not warranted, 
since there is no competent evidence of a relationship 
between the current hypertension and service.  The Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for service connection for 
hypertension.  The claim is therefore denied.  

D.  Service connection for a disability due to 
hypercholesteremia

The veteran contends that he has a disability due to 
hypercholesteremia and this is related to his period of 
service.  

There is medical evidence that the veteran has 
hypercholesteremia.  However, there is no medical evidence of 
a current disability due to the hypercholesteremia.  A July 
2002 VA examination report notes that the veteran has a 
history of elevated cholesterol in the past several years and 
was presently talking Lipitor.  However, the VA examination 
report does not demonstrate that the veteran has a current 
disability due to the elevated cholesterol.  As discussed in 
detail above, the July 2002 VA examination report indicates 
that the veteran did not currently have heart disease.  There 
is no indication in the examination report that the veteran 
has any disability due to the hypercholesteremia.  
Furthermore, there is no evidence of hypercholesteremia in 
service.  The July 1976 separation examination report does 
not reflect any findings of hypercholesterolemia.  The 
veteran has not identified nor submitted any medical evidence 
of treatment or diagnosis of a disability due to 
hypercholesterolemia. 

The veteran's own implied assertions that he currently has a 
disability due to hypercholesterolemia are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu, supra.  
The medical evidence of record does not reflect findings or 
diagnosis of a disability due to hypercholesteremia.  

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131.  Under the case law, it is clear that a 
fundamental element of a claim for service connection is 
competent evidence of "current disability."  See Rabideau, 
supra; Brammer, supra.  There is no medical evidence of 
record that shows that the hypercholesteremia itself causes 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions.  See Hunt, 
1 Vet. App. at 296.  Under these criteria, a "disability" for 
VA compensation benefit purposes is not shown to be present 
in this case.  

After consideration of all the evidence, the Board finds that 
the veteran does not have a disability due 
hypercholesteremia.  The preponderance of the evidence is 
against the claim for service connection for 
hypercholesteremia, and the claim is denied.  Since the 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
for application with regard to this claim.  VCAA; Gilbert, 
1 Vet. App. 49.

E.  Entitlement to service connection for a low back 
disability

The veteran contends that his current low back disability was 
first manifested in service.  

There is medical evidence of a current low back disorder.  A 
July 2002 VA examination report reflects a diagnosis of 
lumbosacral strain with residuals and degenerative disc 
disease and degenerative joint disease by X-ray examination.  

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of degenerative joint disease of the 
lumbar spine soon after service separation.  There is no 
competent evidence of a manifestation of arthritis or 
degenerative joint disease or disc disease of the lumbar 
spine to a compensable degree within one year from service 
separation.  The record shows that degenerative joint disease 
of the low back was diagnosed in 2002, over 20 years after 
service separation.  Thus, service connection for 
degenerative disc disease or degenerative joint disease of 
the lumbar spine on a presumptive basis is not warranted.  
See 38 C.F.R. § 3.307, 3.309.

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the veteran's service and his current 
low back disability. 

The veteran contends that in service in the middle of 1973, 
while in the Philippines, he injured his back.  He stated 
that he was working on aircraft and he must have slipped and 
he pulled something.  The veteran indicated that he was on 
pills and was told not to lift anything for awhile.  He 
asserts that he still had problems with his back.  The July 
1976 separation examination does not reflect a diagnosis of a 
low back disability.  Examination of the spine was normal.  

The Board notes that for the period of service from January 
18, 1973 to January 24, 1977, the veteran's discharge was 
determined to be under dishonorable conditions.  In a 
February 1981 administrative decision, the VA determined that 
the veteran's discharge for that time period was 
dishonorable.  Pertinent law provides that the United States 
will pay compensation to any veteran disabled by disease or 
injury incurred in or aggravated by active military service, 
who was discharged or released under conditions other than 
dishonorable from the period of service in which the disease 
or injury was incurred, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. § 
1110 (West 1991).  In the veteran's case, he is barred from 
receiving VA benefits for injuries or diseases incurred in 
the time period from January 18, 1973 to January 24, 1977, 
due to his dishonorable discharge.  Thus, even if the Board 
concedes that the veteran injured his low back in the middle 
of 1973, he is barred from service connection for any 
residual disability because his service for that time period 
was dishonorable.  There is no medical evidence of record 
which relates the current low back disability to the 
veteran's honorable period of service from June 1956 to 
January 17, 1973.  
 
The veteran's own assertions that his low back disability 
first manifested in service are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinions as to etiology and a medical 
diagnosis competent.  

The Board also notes that there is medical evidence that the 
low back disability is not related to service.  The July 2002 
VA examiner opined that the veteran's current back strain was 
not the same disorder as the back disorder that the veteran 
reported to have incurred in service.  The examiner also 
indicated that the veteran did not have the degenerative 
joint disease and disc disease in service.  The examiner 
indicated that the veteran's current low back disability 
first manifested in the 1990's.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a low back disability is not 
warranted, because there is no competent evidence of a 
relationship between the current back disability and service, 
and because there is positive evidence that the current low 
back disability first manifested years after service.  The 
Board concludes that the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for a low back disability.  The claim is therefore denied.  
VCAA; Gilbert, 1 Vet. App. 49.



(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a disability due to a 
positive tuberculin tine test is denied.

Entitlement to service connection for a disability due to a 
heart murmur is denied. 

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a disability due to 
hypercholesterolemia is denied.

Entitlement to service connection for a low back disability 
is denied. 



		
	Debbie A. Riffe
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

